Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Examiner notes that the first paragraph of the original Specification recites that the instant application 16/940354 is a Continuation-In-Part application that claims the benefit of priority under 35U.S.C.§120 to a non-provisional application, application number 16/814967, filed on March 10, 2020, which is a non-provisional application that claims priority under 35U.S.C. §119 to a China application number CN201911310683.X, filed on December 18, 2019. However, examiner notes that the instant application 16/940354 does not claim foreign priority to China application number CN201911310683.X. The examiner requests applicant to review or verify the foreign priority of instant application 16/940354 and, if necessary, to update the application data sheet accordingly.
Election/Restrictions
Applicant’s election without traverse of Group I (the coating apparatus) and species II (plasma source mounted to supporting rack) drawn to claims 1-5, 7-26 in the reply filed on 12 September 2022 is acknowledged. 
It is noted that all of the Species were found in the prior art during search. Therefore, the election of Species requirement is withdrawn and claims 1-26 have been examined on the merits. Claims 27-34, drawn to the method, remain withdrawn.
Claims 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 September 2022. 
Drawings
The drawings are objected to because:
Fig. 12 is objected to because:
reference numeral "41D" appears to indicate two different objects; Examiner suggests changing the line connected to 41D to have an end arrow similar to that of 30D to indicate that 41D is an assembly,
reference numeral 42D and 421D appear to indicate the same object. Examiner suggests changing the line connected to 42D to have an end arrow similar to that of 30D to indicate that 42D is an assembly,
Central axis X and central axis Y as disclosed in para. [0155]-[0156] are not clearly labeled in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Specification refers to reference numeral "10" to correspond to both the "reaction chamber 10" and the "monomer discharge source 10"
Specification refers to reference numeral "11" to correspond to both "chamber body" and "reaction chamber."
Specification refers to reference numeral "20" to correspond with both the monomer discharge source and the plasma generation source.
Specification refers to reference numeral "30" to correspond with both the monomer discharge source and the plasma generation source.
Specification para. [00148] "11" is used to refer to both "reaction chamber" and "center area."
Specification para. [00171] "42D" is used to refer to both actuator member and movable rack 42D.
Specification Para. [00172] "425" and "425D" are used to refer to "actuator member."
The examiner suggests the following amendments to the specification to overcome the above Specification objections.
Para. [0098], [00134], [00166],[00169],[00175]: "chamber body 11" should read as "chamber body 10"
Para. [00115] "monomer discharge source 10" should be "monomer discharge source 20"
Para. [00148] "11" is used to refer to both "reaction chamber" and "center area." Examiner suggest amending "center area 11" to "center area 111" to overcome the specification objection.
Para. [0064], [0065], [0095]: "plasma generation source 20" should read as "plasma generation source 30"
Para. [0074], [00101], [00105], [00173]: "monomer discharge source 30" should read as "monomer discharge source 20"
Para. [00171]: "actuator member 42D"should read as "actuator member 425D" 
Para. [00172] "actuator member 425" should read as "actuator 425D".  
Appropriate correction is required. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 2 "spacedly" should read as "spaced"
Claim 3 "said supporting rack mounted to" should read as "said supporting rack is mounted to"
Claim 17 “said plasma generation source comprise” should read as “said plasma generation source comprises”
Appropriate correction is required.
Claim Interpretation
Regarding claim 17 and 19, “electrical connecting element” is interpreted as comprising an electrical conductor/connector including a busbar or a wire.
Regarding claims 18, 20, 21, 22, “connecting member” is interpreted as comprising an electrical conductor/connector including a busbar or a wire.
Regarding claim 22, “mounting member” is interpreted as comprising a mount part or bracket.
Regarding claims 25 and 26, “material storage member” is interpreted as comprising a vessel or a tank configured to store the coating material. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-26), claim 3 (and depending claims 12-22,  and claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for limitation "said central area" in claim 1 line 5.
For the purpose of examination, the above discuss limitation shall be interpreted as “a central area.”
In light of the above, depending claims 2-26 are also rejected at least due to dependency on rejected claim 1.
Regarding claim 3, limitation "wherein said reaction chamber has a central area" is unclear and confusing whether the recited central area of claim 3 is the same or different from the "central area of said reaction chamber" recited in claim 1 line 5.
For the purpose of examination, "wherein said reaction chamber has a central area" shall be interpreted as referring to the same central area recited in claim 1 in light of Fig. 7-12.
In light of the above, depending claims 12-22 are also rejected at least due to dependency on rejected claim 3.
Regarding claim 14, limitation “said supporting arms” implies there are a plurality of supporting arms, however earlier in claim 14 established “comprises a supporting arm” without further reciting that there is a plurality of supporting arms. Therefore, it is unclear whether claim 14 requires a single supporting arm or a plurality of supporting arms.
For the purpose of examination, claim 14 shall be interpreted as “wherein said carrier rack comprises a supporting arm, two retention arms extended from ends of said supporting arm[[s]] respectively, and one or more supporting seats extended between said two retention arms for supporting the plurality of substrates” in light of Fig. 12 and para. [0160].
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh (US 5,355,832).
Regarding claim 1, Loh teaches a coating apparatus (10, Fig. 1) for coating a plurality of substrates (28a, 28b, 28c, Fig. 1, col 4 line 57) (abstract, col 4 line 28-30 and line 60-63), comprising: 
a chamber body (comprising polymerization chamber 20, Fig. 1, col 4 line 46) having a reaction chamber (inner space of chamber 20, Fig. 1); 
a monomer discharge source (comprising pyrolysis housing 60, Fig. 1) having a discharge inlet (i.e. opening of pyrolysis housing 60 connected to chamber body 20, Fig. 1) for introducing a coating forming material into said reaction chamber (i.e. inner space) of said chamber body (20, Fig. 1) (col 4 line 30-45; claim 7; col 1 line 14-17); 
a plasma generation source (comprising gas diffuser tube 22 which is connected to RF power source, Fig. 1, col 5 line 2-22) disposed at said central area of said reaction chamber (i.e. inner space) of said chamber body (comprising 20, Fig. 1) for exciting the coating forming material (col 8 line 20-55); and 
a supporting rack (comprising shelves 24a, 24b, 24c, Fig. 1) for supporting the plurality of substrates (28a, 28b, 28c, Fig. 1) around (i.e. interpreted under broadest reasonable interpretation as “near”) said plasma generation source (comprising 22, Fig. 1) within said chamber body (comprising 20, Fig. 1)(col 4 line 53).
Regarding claim 2, Loh further teaches wherein said monomer discharge source (comprising 60, Fig. 2) is spaced apart from said plasma generation source (comprising 22, Fig. 1) in such a manner that the plurality of substrates (comprising 28a, 28b, 28c, Fig. 1) is adapted for being arranged between said monomer discharge source (comprising 60, Fig. 1) and said plasma generation source (comprising 22, Fig. 1).
Regarding claim 3, Loh further teaches wherein said reaction chamber has the central area, wherein said plasma generation source (comprising 22, Fig. 1) is disposed at said central area of said reaction chamber, wherein said supporting rack (comprising 24a, 24b, 24c, Fig. 1) is mounted (via tube 22, Fig. 1) to said chamber body (comprising 20, Fig. 1), wherein said support rack (comprising 24a, 24b, 24c, Fig. 1) is adapted for supporting the plurality of substrates (comprising 28a, 28b, 28c, Fig. 1) between said monomer discharge source (comprising opening of pyrolysis housing 60 connected to chamber body 20, Fig. 1) and said plasma generation source (comprising 22, Fig. 1).
Regarding claim 24, Loh further teaches wherein an electrical discharge manner of said plasma generation source is selected from the group consisting of a direct current discharge, an alternating current discharge, an audio frequency discharge, a radio frequency discharge, a microwave discharge (claim 2, col 5 line 57-60).
Regarding claim 25, Loh further teaches wherein said coating apparatus further comprise a monomer supply unit (comprising sublimation housing 40 and sublimation heater 42, Fig. 1) which comprises a material storage member (comprising sublimation housing 40, Fig. 1) for storing a raw material (comprising precursor 44, Fig. 1) of the coating forming material, a vaporizer (comprising sublimation heater 42, Fig. 1) for vaporizing (i.e. sublimating) the raw material (comprising 44, Fig. 1) to form the coating forming material which is a monomer vapor (col 4 line 36-42).
Claim(s) 1, 2, 3, 4, 6, 7, 23 and 24 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis (US 5,370,737) and further substantiated by Loh (US 5,355,832).
Regarding claim 1, Mathis teaches: A coating apparatus (vacuum treatment apparatus, Fig. 15) for coating a plurality of substrates (comprising workpieces 13, Fig. 2a and 2b; note: workpieces 13 are not shown in Fig. 12-15 but are understood to be supported on carrier arrangement 7, 7a, 8; col 8 line 20-36), comprising: 
a chamber body (comprising 5a, cover 110 and unlabeled bottom plate, Fig. 15 ) having a reaction chamber (comprising inner space formed by cover 110 and unlabeled bottom plate, Fig. 15, col 13 line 23-39); 
a discharge source (comprising gas distribution pipe 106, Fig. 15) having a discharge inlet (i.e. introduction holes formed on 106 as understood from Fig. 15) for introducing a coating forming material (i.e. reactive gas) into said reaction chamber (comprising 3, Fig. 15) of said chamber body; 
a plasma generation source (comprising inner annular wall 5i, Fig. 15, col 13 line 21-22, 50-51 and col 14 line 31-32) disposed at a central area of said reaction chamber (comprising 3, Fig. 15) of said chamber body (comprising 110, Fig. 15) for exciting the coating forming material (i.e. reactive gas); and 
a supporting rack (comprising carrier arrangement 7, 8; carrier ring 102; and carrier plate 90; Fig. 15. Note: workpieces 13 are not shown in Fig. 15 but are understood to be supported on carrier arrangement 7, 7a, 8; col 8 line 20-36; col 14 line 48-49)) for supporting the plurality of substrates (13, Fig. 2a and 2b) around said plasma generation source (comprising 5i, Fig. 12-15) within said chamber body (comprising 110, Fig. 15).
Regarding limitation “monomer discharge source,” Mathis teaches that the apparatus is capable of plasma polymerization (col 14 lines 58-59) and Loh substantiates that plasma polymerization processes have a material discharge source that comprise monomers (col 1 line 15-17; col 2 line 64-col 3 line 27). Thus, Mathis teaches that gas distribution pipes (106, Fig. 15) meet limitation “monomer discharge source.”
Regarding claim 2, Mathis teaches: wherein said monomer discharge source (comprising 106, Fig. 15) is spaced apart from said plasma generation source (comprising 5i, Fig. 15) in such a manner that the plurality of substrates (note: workpieces 13 are not shown in Fig. 15 but are understood to be supported on carrier arrangement 8) is adapted for being arranged between said monomer discharge source (comprising 106, Fig. 15) and said plasma generation source (comprising 5i, Fig. 15).
Regarding claim 3, Mathis teaches: wherein said reaction chamber (comprising inner space formed by cover 110 and unlabeled bottom plate, Fig. 15) has the central area, wherein said plasma generation source (comprising 5i, Fig. 15) is disposed at said central area of said reaction chamber, wherein said supporting rack (comprising 7,8, Fig. 15) is mounted (via carrier plate 90, Fig. 15) to said chamber body (comprising 110, unlabeled bottom plate and portion of 5i connected to motor 80, Fig. 15), wherein said supporting rack (comprising 7, 8, Fig. 15 ) is adapted for supporting the plurality of substrates (note: workpieces 13 are not shown in Fig. 15 but are understood to be supported on carrier arrangement 7, 8) between said monomer discharge source (comprising 106, Fig. 15) and said plasma generation source (comprising 5i, Fig. 15).
Regarding claim 4, Mathis teaches: wherein said supporting rack (comprising 7, 8, Fig. 15) is operable to move (i.e. rotate) in said reaction chamber of said chamber body between said monomer discharge source (comprising 106, Fig. 15) and said plasma generation source (comprising 5i, Fig. 15) (col 14 line 25-30; claim 14).
Regarding claim 6, Mathis teaches wherein said plasma generation source (comprising 5i, Fig. 15) is mounted to said chamber body (comprising unlabeled bottom wall, Fig. 15), wherein said supporting rack (comprising 7, 8, Fig. 15) is operable to rotate in said reaction chamber (comprising 3, Fig. 15) of said chamber body around said plasma generation source (5i, Fig. 15) (col 14 line 25-30; claim 14).
Regarding claim 7, Mathis teaches: wherein said supporting rack (comprising 7,8, 102, 90, Fig. 15) comprises a carrier rack (comprising 7,8, Fig. 15; see Fig. 2a and 2b for detailed drawing of substrate support configuration) for supporting the plurality of substrates (13, Fig. 2a and 2B), wherein said carrier rack (comprising 7,8, Fig. 2a and 2B and 15) is operable to rotate about a central axis thereof around said plasma generation source (5i, Fig. 2a, 2b, 15) (col 14 line 25-26; col 8 line 20-22; claim 24 abstract).
Regarding claim 23, Mathis teaches wherein said chamber body (comprising 5a, 110, Fig. 15) has an inner wall (comprising inward face of outer wall 5a, Fig. 15), wherein said coating apparatus comprises a plurality of said monomer discharge sources (comprising plurality of gas distributing pipes 106, Fig. 15) provided adjacent to said inner wall (comprising inward face of outer wall 5a, Fig. 15) for radially dispersing the coating forming material into said reaction chamber (comprising 3, Fig. 15).
Regarding claim 24, Mathis teaches wherein an electrical discharge manner of said plasma generation source (comprising 5i, Fig. 15) is direct current discharge, an alternating current discharge, a radio frequency discharge, or a microwave discharge (col 8 line 65-68).
Claim(s) 1, 2, 3, 5, 8, 9, 10, 11, 12, 24, 26 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (JPH11131241A hereinafter "Murakami" and referring to English Machine Translation) and further substantiated by Loh (US 5,355,832).
Regarding claim 1, Murakami teaches a coating apparatus (plasma CVD apparatus, Fig. 2, para. [0042]) for coating a plurality of substrates (article S, Fig. 2, para. [043]-[0044]), comprising:
a chamber body (comprising vacuum vessel 1', Fig. 2, para. [042]) having a reaction chamber (comprising internal space of vacuum vessel 1', Fig. 2);
A discharge source (comprising supply line connecting gas sources 431 and 432 to chamber 1', Fig. 2, para. [0042]) having a discharge inlet (i.e. opening of the line connecting gas sources 431 and 432 to chamber 1') for introducing a coating forming material (film forming raw material gases) into said reaction chamber of said chamber body (1', Fig. 2) (para. [0004]-[0005]);
a plasma generation source (comprising internal electrodes 61, Fig. 2) disposed at said central area of said reaction chamber (internal space of vacuum vessel 1', Fig. 2) of said chamber body (1', Fig. 2) for exciting the coating forming material (para. [0005]); and
a supporting rack (comprising support member 62 and revolution rotation mechanism PGT, Fig. 2, para. [0043]) for supporting the plurality of substrates (comprising S, Fig. 2) around said plasma generation source (internal electrode 61, Fig. 2) within said chamber body (1', Fig. 2)(para. [0042]-[0043]).
Regarding limitation "monomer," Murakami teaches deposition of DLC and using hydrocarbon gases (ethane, methane, propane are monomer gases, para. [0033]) and Loh (col 1 line 62-64) substantiates that ethane, methane, propane are monomer gases. Thus, Murakami’s supply line connecting gas sources 431 and 432 to chamber 1', Fig. 2 meets limitation “monomer discharge source.”
Regarding claim 2, Murakami teaches wherein said monomer discharge source (comprising supply line connecting gas sources 431 and 432 to chamber 1', Fig. 2) is spaced apart from said plasma generation source (comprising internal electrode 61, Fig. 2) in such a manner that the plurality of substrates (S, Fig. 2) is adapted for being arranged between said monomer discharge source (comprising 4, Fig. 2) and said plasma generation source (comprising 61, Fig. 2).
Regarding claim 3, Murakami teaches wherein said reaction chamber (inner space of vessel 1', Fig. 2) has the central area, wherein said plasma generation source (61, Fig. 2) is disposed at said central area of said reaction chamber(as understood from Fig. 2), wherein said supporting rack (comprising 62, Fig. 2) mounted to said chamber body (1', Fig. 2) (note: support member 62 is mounted to chamber body via sun gear SG and planetary gear PG of the revolution rotation mechanism PGT, which is understood to be coupled to the chamber 1' near the bottom as understood from Fig. 2 and para. [0042]-[0043]), wherein said supporting rack is adapted for supporting the plurality of substrates (S, Fig. 1) between said monomer discharge source (comprising supply line connecting gas sources 431 and 432 to chamber 1', Fig. 2) and said plasma generation source (61, Fig. 2) (since the substrates S are disposed to surround plasma discharge source (internal electrode 61, Fig. 2) it is understood that the substrates are disposed between the plasms discharge source 61 and the monomer discharge source (comprising supply line connecting gas sources 431 and 432 to chamber 1', Fig. 2)).
Regarding claim 5, Murakami teaches wherein said plasma generation source (61, Fig. 2) is mounted to said supporting rack (62, Fig. 2), wherein said supporting rack is operable to move in (i.e. rotate) said reaction chamber (i.e. internal space) of said chamber body (1', Fig. 2) to drive said plasma generation source (61, Fig. 2) to move in (i.e. rotate) said reaction chamber (para. [0042]).
Regarding claim 8 and 10, Murakami teaches wherein said supporting rack (comprising 62 and PGT, Fig. 2) comprises a movable rack (comprising shaft 62, Fig. 2) which is operable to move (i.e. rotate) in said chamber body (1', Fig. 2) and a carrier rack (comprising support member 61a, Fig. 2) for supporting the plurality of substrates (S, Fig. 2), wherein said carrier rack (comprising 61a, Fig. 2) is arranged on said movable rack (comprising 62, Fig. 2) and is operable to move in (i.e. rotate) said chamber body (1', Fig. 2) to produce a relative movement (i.e. revolves and rotates, in other words the substrates S rotate around the central axis of support member 62 while also rotating about the central axis of shaft 61a and internal electrode 61) between said movable rack (comprising 62, Fig. 2) and said carrier rack (comprising 62, Fig. 2)(para. [0042]-[0043]).
Regarding claims 9, 11 and 12, Murakami teaches wherein said supporting rack comprising 62 and PGT, Fig. 2) comprises a movable rack (comprising 62, Fig. 2) which is operable to rotate about a central axis thereof and a carrier rack (comprising shaft 61a, Fig. 2) for supporting the plurality of substrates (comprising S, Fig. 2), wherein said carrier rack (comprising shaft 61a, Fig. 2) is arranged on said movable rack (comprising 62, Fig. 2) and is operable to rotate about a central axis thereof (i.e. rotate about the axis of 61) around (i.e. near) said plasma generation source (comprising 61, Fig. 2) (para. [0042]-[0043]).
Regarding claim 24, Murakami teaches wherein an electrical discharge manner of said plasma generation source is a radio-frequency (i.e. high frequency) discharge (para. [0043]).
Regarding claim 26, Murakami teaches wherein said coating apparatus (i.e. plasma CVD apparatus) further comprise a monomer supply unit (comprising supply line connecting gas sources 431 and 432 to chamber 1', Fig. 2) which comprises a material storage member (comprising gas sources 431 and 432, Fig. 2, para. [0004]), which is communicated to said monomer discharge source (comprising supply line connecting gas sources 431 and 432 to chamber 1', Fig. 2), for storing the coating forming material (i.e. raw material gases)) which is a gaseous monomer (note: claim 1 rejection already establishes teaching of "monomer").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 5,355,832) as applied in claim(s) 1, 2, 3, 24, 25 above and further in view of Arima et al. (US 4,926,793 hereinafter “Arima”).
Regarding claim 9 and 12, Loh teaches all of the limitations of claims 1 and 3 as applied above and further teaches wherein said support rack (comprising 24a, 24b, 24c, Fig. 1) comprises a movable rack which is operable to rotate about a central axis thereof (i.e. rotates about axis of tube 22, Fig. 1)(col 4 line 64-65; col 6 line 8-11).
Loh does not explicitly teach a carrier rack for supporting the plurality of substrates wherein said carrier rack is arranged on said movable rack and is operable to rotate about a central axis thereof around said plasma generation source.
However, Arima teaches movable rack (comprising inner casing support base 43, Fig. 5) a carrier rack (comprising supporter 5, Fig. 5) for supporting the plurality of substrates (20, Fig. 3) wherein said carrier rack (comprising 5, Fig. 5) is arranged on a movable rack (comprising 43, Fig. 5) and is operable to rotate about a central axis thereof (i.e. rotate about shaft 44, Fig. 5) (col 12 line 4-20). In other words, Arima teaches rotation about a center of the reaction chamber (comprising inner space of casing 2, Fig. 5) as well as rotation about the longitudinal axis of the carrier rack (5, Fig. 5), which one of ordinary skill in the art would understand is a planetary rotation configuration where an object rotates about a central axis as well as about its own axis.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the supporting rack of Loh to adopt a planetary rotation configuration in which a movable rack rotates about a central axis and a carrier rack for supporting the plurality of substrates is arranged on a movable rack and is operable to rotate about a central axis thereof in view of  teachings of Arima in the apparatus of Loh to enable planetary rotation of the substrates for enable more uniform coating of the substrates. Further, regarding limitation “around said plasma generation source,” since Loh already teaches plasma generation source (22, Fig. 1) and that plasma generation source 22 is along the central axis of the reaction chamber, it would be obvious to one of ordinary skill in the art that the substrates on the carrier rack of the modified apparatus of Loh would be around/near the plasma generation source 22.
Allowable Subject Matter
Claims 13-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Reasons for indicating allowable subject matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein said movable rack comprises a top frame, a bottom frame, and a plurality of connectors extended between said top frame and said bottom frame, wherein said supporting rack comprises a plurality of carrier racks supported between said top frame and said bottom frame", in the context of other limitations of the claim (i.e. dependency on claim limitations of claims 1, 3 and 12). 
Regarding claim 14, see claim interpretation in U.S.C. 112(b) rejection above, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein said carrier rack comprises a supporting arm, two retention arms extended from the ends of said supporting arm respectively, and one or more supporting seats extended between said two retention arms for supporting the plurality of substrates", in the context of other limitations of the claim (i.e. dependency on claim limitations of claims 1, 3 and 12).
Regarding claim 15, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein each of said carrier racks further comprises a retention gear supported on said top frame, wherein each of said carrier racks comprises a rotation gear which is engaged with said retention gear," in the context of other limitations of the claim (i.e. dependency on claim limitations of claims 1, 3, 12, and 13).
Regarding claim 16, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein each of said carrier racks comprises a supporting arm, two retention arms extended from said supporting arms respectively, and a plurality of supporting seats extended between said two retention arms for supporting the plurality of substrates, wherein said rotation gear is mounted on a top of said
supporting arm.", in the context of other limitations of claim (i.e. dependency on claim limitations of claims 1, 3, 12, 13, and 15).

Regarding claim 17, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein said plasma
generation source comprises a first electrode and a second electrode functioning as a pair of opposite electrodes for applying an electric power to the coating forming material discharged into said reaction chamber, wherein said coating apparatus further comprises a power supply
arrangement which comprises an electrical power source and an electrical connecting element for electrically connecting said first electrode to said electrical power source", in the context of other limitations of the claim (i.e. dependency on claim limitations of claims 1, 3, and 12).
Regarding claim 18, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein said electrical
connecting element comprises a first electrical connecting member electrically connected to said
first electrode and a second electrical connecting member connected to said electrical power
source, wherein said first electrical connecting member is rotatably and electrically coupled with
said second electrical connecting member," in the context of other limitations of the claim (i.e. dependency on claim limitations of claims 1, 3, 12 and 17).
Regarding claim 19, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein said plasma
generation source comprises a first electrode and a second electrode functioning as a pair of
opposite electrodes for applying an electric power to the coating forming material discharged
into said reaction chamber, wherein said coating apparatus further comprises a power supply
arrangement which comprises an electrical power source and an electrical connecting element for electrically connecting said first electrode to said electrical power source", in the context of other limitations of the claim (i.e. dependency on claim limitations of claims 1, 3, 12, 13 and 15).
Regarding claim 20, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein said electrical
connecting element comprises a first electrical connecting member electrically connected to said
first electrode and a second electrical connecting member connected to said electrical power
source, wherein said first electrical connecting member is rotatably and electrically coupled with
said second electrical connecting member," in the context of other limitations of the claim (i.e. dependency on claim limitations of claims 1, 3, 12, 13, 15, 19).
Regarding claim 21, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein said second electrical connecting member has a connecting end portion penetrating through said retention gear to block a rotation movement of said retention gear, wherein said rotation gear which is engaged with said retention gear is capable of rotating with respect to said retention gear, so as to produce a relative movement between each of said carrier racks and said movable rack", in the context of other limitations of the claim (i.e. dependency on claim limitations of claims 1, 3, 12, 13, 15, 19 and 20).
Regarding claim 22, closest prior art of record (viz. Loh (US 5,355,832), Murakami et al. (JPH11131241A), Mathis (US 5,370,737)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein said movable rack further comprises an actuator member which is mounted to said top frame for being actuated to drive said movable rack to rotate, wherein said actuator member comprises a mounting member mounted to said top frame and an actuator shaft extended from said mounting member, wherein said retention gear has a central hole for said actuator shaft to pass therethrough and a retention hole for said connecting end portion of said second electrical connecting member to pass therethrough," in the context of other limitations of the claim(i.e. dependency on claim limitations of claims 1, 3, 12, 13, 15, 19, 20 and 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akinori (JP2009123513A) teaches a coating apparatus (plasma processing apparatus 10, Fig. 1) for coating a plurality of substrates (21, Fig. 1) comprising a chamber body (11, Fig. 1) having a reaction chamber (111, Fig. 1), a discharge inlet (not shown “gas introduction port”, para. [0023]-[0024]); a plasma generation source (high frequency antenna 13) disposed at central area of said reaction chamber (111, Fig. 1) of said chamber body (11, Fig. 1) for exciting the coating forming material (para. [0014]); and a supporting rack (base holding portion 16, Fig. 1, para. [0022]) for supporting the plurality of substrates (21, Fig. 1) around (i.e. near or encircling) said plasma generation source (13, Fig. 1) within said chamber body (11, Fig. 1).
Fanfani ((US 2005/0229852 A1) teaches a coating apparatus (comprising plant 1, Fig. 1, 2, 6) for coating a plurality of substrates (batches of objections or parts, para. [0037], abstract claim 1), comprising: a chamber body (comprising central chamber body 3, Fig. 1, 2, 6) having a reaction chamber (comprising vacuum chamber formed when hatches 11A, 11BV are alternately closed against body 3, Fig. 1 and 2, para. [0036]; comprising internal space of chamber 3, Fig. 5-6, para. [0049]);  a monomer discharge source (comprising diffuser 5A, Fig. 3 and 6, para. [0024], [0043], [0051]) having a discharge inlet (comprising F, Fig. 4, para. [0045]) for introducing a coating forming material (para. [0043], [0045]) into said reaction chamber of said chamber body (comprising 3, Fig. 1, 2, 6); a plasma generation source (comprising discharge electrode 5B, Fig. 3, 4, 6, para. [0017],[0023],[0043], [0053]) disposed at said central area of said reaction chamber (i.e. inner volume) of said chamber body (comprising 3, Fig. 1, 2, 6) for exciting the coating forming material (para.[0005], [0043]); and a supporting rack (comprising carousel/part carrying system 15, Fig.1, 2,3, 5, 6) for supporting the plurality of substrates (objects/parts) around said plasma generation source (comprising 5B, Fig. 3 and 6) within said chamber body (comprising 3, Fig. 1, 2, 6) (para. [0037], [0051]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716